PER CURIAM.
Upon review of Appellant’s timely response to this court’s November 15, 2011, order to show cause, we DISMISS this appeal without prejudice to the right to seek review upon entry of a final order. See Mintz v. Broward Corr. Inst., 800 So.2d 343 (Fla. 1st DCA 2001) (holding order merely granting employer/earrier’s motion to dismiss is not an appealable final order); see also, e.g., Skoran v. Seacoast Util. Auth., 60 So.3d 1174 (Fla. 1st DCA 2011); Boladares v. Olemshoe Corp., 28 So.3d 176 (Fla. 1st DCA 2010); Truc v. Kimmins Corp., 889 So.2d 964, 964 (Fla. 1st DCA 2004).
DISMISSED.
WETHERELL, MARSTILLER, and SWANSON, JJ., concur.